Case: 19-12680     Date Filed: 03/31/2020   Page: 1 of 15



                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-12680
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:18-cv-02642-WFJ-AEP



ROBERT KELVIN LINDBLOOM,

                                                                Plaintiff–Appellant,

                                       versus

MANATEE COUNTY,
a political Subdivision of the State
of Florida, TANYA SHAW, et al.,

                                                            Defendants–Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 31, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-12680    Date Filed: 03/31/2020    Page: 2 of 15



      Robert Lindbloom, proceeding pro se on appeal, appeals the district court’s

dismissal of his pro se complaint under 42 U.S.C. § 1983, which challenged the

constitutionality of Florida’s Local Government Code Enforcement Boards Act,

Fla. Stat. §§ 162.01–.13, and alleged that his due process and civil rights were

violated at a Manatee County, Florida, Code Enforcement Division hearing.

Lindbloom argues that the district court erred in dismissing his complaint for

failure to state a claim because the code enforcement hearing violated his due

process rights and the individual defendants were not entitled to qualified

immunity. Lindbloom also argues that the district court erred in dismissing his

complaint for failure to state a claim because he successfully challenged the

constitutionality of Florida’s Local Government Code Enforcement Boards Act.

We address each in turn and affirm the district court’s dismissal of Lindbloom’s

complaint.

                                I. BACKGROUND

      Because we solely write for the benefit of the parties, we provide only as

much detail as is necessary for us to reach our decision. Lindbloom, a property

owner in Manatee County, Florida, received two notices of violation on July 31,

2018, from the county government for having large amounts of trash and debris in

his yard and for having an unsound roof. The notices, which were sent to

Lindbloom by certified mail, made clear that Lindbloom needed to clean the entire


                                          2
              Case: 19-12680    Date Filed: 03/31/2020   Page: 3 of 15



property to remove the trash and debris and make his roof weatherproof and free

from defects by August 10, 2018. Subsequent re-inspections revealed that the

violations remained uncorrected after the deadline and the county issued notices of

hearing to Lindbloom by certified mail and email.

      The hearing took place on September 26, 2018, with Lindbloom in

attendance, and was transcribed. Tanya Shaw, an officer with the county’s Code

Enforcement Division, outlined the alleged violations and presented photographs

of Lindbloom’s house. Lindbloom had an opportunity to respond, and requested a

“VGA cable” to plug his computer into. Katharine Zamboni, an Assistant Manatee

County Attorney, informed Lindbloom that he needed to provide them with a copy

of anything he wished to present. She asked if that would be a problem, and

Lindbloom said that it would not be. He then said that he wanted to “make a

fourth request for a hearing aid,” which he said he assumed would be provided by

the Americans with Disabilities Act, and said that he could not hear any of the

hearing.

      Lindbloom argued that none of the photographs “represent current

conditions.” When Shaw disagreed, he replied that he would “bring her back on

perjury charges because there’s been a lot of stuff done here.” He then advised the

magistrate judge that he had “major surgery” and was “here against doctor’s

orders.” He was advised that, even if the photographs presented by Shaw did not


                                         3
              Case: 19-12680     Date Filed: 03/31/2020   Page: 4 of 15



represent current conditions, he would have about a month to make the necessary

changes, and that fines would only start accruing at that point. Lindbloom

conceded that debris remained on his lawn and that he was “in the middle of trying

to fix some storm damage.” He further objected to the photographs on the ground

that they were “taken with a zoom, which means she entered through my property

electronically and took these pictures.” He questioned what a structure was, and

whether his roof was a part of his house’s structure, which the magistrate advised

him it was.

      The magistrate informed Lindbloom that he found that the house was not in

compliance and that Shaw, or another code enforcement officer, would conduct re-

inspections to verify compliance. He gave Lindbloom until October 19, 2018, to

correct the noncompliance; if it was not corrected by that point, a fine of $50 per

day would be assessed for each violation, with a $20,000 cap. Lindbloom

indicated that he would appeal the decision and that he “could not understand the

first part of” the hearing. Zamboni advised him that he said that he “wished to go

forward” with the hearing, and the magistrate told him that while he may not have

been able to hear, the order adequately set out the violation. Lindbloom did not

bring his property into compliance by the deadline and was assessed daily fees

until February 19, 2019, at which point a $4,778.50 fee, along with $28.50 in

recording fees, was imposed as a lien against his property.


                                          4
              Case: 19-12680     Date Filed: 03/31/2020   Page: 5 of 15



      Lindbloom did not appeal the magistrate’s order, instead filing a pro se

complaint in the instant case on October 29, 2018. He filed a second amended

complaint on April 25, 2019, which serves as the operative complaint in this case.

He alleged that his First and Fourth Amendment rights, his due process rights, and

the Americans with Disabilities Act were violated, and that Manatee County

Ordinance 15-10, adopted pursuant to Florida Statutes §§ 162.01–.13, were

unconstitutional. In support of these claims, Lindbloom asserted a litany of

arguments, which we do not endeavor to voluminously or exclusively recount.

      Manatee County moved to dismiss the second amended complaint for failure

to state a claim. Specifically, it argued that his procedural due process claim was

unavailable because there was an adequate remedy under state law—namely, he

could appeal the determination to the state circuit court. As to the substantive due

process claim, it argued that Lindbloom’s constitutional rights were not violated.

It also argued that the individual defendants were entitled to qualified immunity

and that Lindbloom’s claims under the Florida Constitution—excessive fines and a

violation of his right to privacy—were not sufficiently alleged because he made no

showing that the fine was disproportionate or that he had a legitimate expectation

of privacy in the description of the debris around his property. The district court

granted the motion to dismiss with prejudice. Lindbloom timely appealed to us.




                                          5
              Case: 19-12680     Date Filed: 03/31/2020    Page: 6 of 15



                                  II. DISCUSSION

      A.     Due Process Claims

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim. Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir.

2016). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The complaint is viewed in the light most favorable to the

plaintiff, and all the plaintiff’s well pleaded facts are accepted as true. Am. United

Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). Further, pro se

pleadings are held to a less strict standard than counseled pleadings and are

liberally construed. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

However, in order to survive a motion to dismiss, the plaintiff’s complaint must

contain facts sufficient to support a plausible claim to relief. Ashcroft v. Iqbal, 556
U.S. 662, 679 (2009). The district court must accept the plaintiff’s allegations as

true but is not required to accept his legal conclusions. Id. at 678. A threadbare

recital of the elements of a cause of action, supported by conclusory statements,

does not suffice. Id.

      We note that we do not usually consider issues not raised in the district court

and raised for the first time in an appeal. Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1331 (11th Cir. 2004). And where a legal claim or argument that has


                                           6
              Case: 19-12680     Date Filed: 03/31/2020   Page: 7 of 15



not been briefed on appeal is deemed abandoned, and its merits will not be

addressed. Id. at 1330. While we construe briefs filed by pro se litigants liberally,

a litigant’s decision to represent themselves pro se does not excuse noncompliance

with procedural requirements. To that end, issues not briefed on appeal by a pro se

litigant are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.

2008). Further, issues must be raised plainly and prominently on appeal. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014).

Generally, issues raised in a conclusory manner, without citation to authorities and

the record, are deemed waived. See Fed. R. App. P. 28(a)(8); NLRB v. McClain of

Ga., Inc., 138 F.3d 1418, 1422 (11th Cir. 1998). Finally, we do not consider

arguments raised for the first time in a reply brief. Sappupo, 739 F.3d at 683.

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a person

acting under color of state law committed an act that deprived him of some right

protected by the Constitution or laws of the United States. Qualified immunity

protects government officials from individual liability for discretionary actions

taken in the course of their duties. Alcocer v. Mills, 906 F.3d 944, 950–51 (11th

Cir. 2018). All except the plainly incompetent or an official who knowingly

violates federal law are protected from litigation under qualified immunity. Id. at

951. To show entitlement to qualified immunity, the official must first establish

that they acted within the scope of their discretionary authority. Id. Then the


                                          7
              Case: 19-12680      Date Filed: 03/31/2020    Page: 8 of 15



burden shifts to the plaintiff to show that qualified immunity is inappropriate. Id.

The plaintiff must show that the officer’s conduct violated a constitutionally

protected right and that the right was clearly established. Id. Each defendant is

entitled to an independent qualified-immunity analysis. Id.

      The Fourteenth Amendment protects against deprivation by state action of a

constitutionally protected interest in “life, liberty, or property” without due process

of law. Maddox v. Stephens, 727 F.3d 1109, 1118 (11th Cir. 2013). “The Due

Process Clause provides two different kinds of constitutional protections:

procedural due process and substantive due process.” Id. A violation of either can

form the basis for a suit under section 1983. Id.

      To prove his section 1983 substantive due process claim, a plaintiff must

establish that he has been deprived of a federal constitutionally protected interest

and that the deprivation was the result of an abuse of governmental power.

Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1577 (11th Cir. 1989).

Deprivation of a property interest is unconstitutional if it is undertaken for an

improper motive and by means that are pretextual, arbitrary and capricious, and

without any rational basis. Id. To succeed on a section 1983 claim challenging the

denial of procedural due process, a plaintiff must demonstrate: (1) the deprivation

of a constitutionally protected liberty or property interest, (2) state action, and (3) a




                                            8
              Case: 19-12680      Date Filed: 03/31/2020    Page: 9 of 15



constitutionally inadequate process. Grayden v. Rhodes, 345 F.3d 1225, 1232

(11th Cir. 2003).

      As a general rule, state-created property rights enjoy no substantive due

process protection because they are not fundamental rights protected by the Due

Process Clause. Hillcrest Prop., LLP v. Pasco County, 915 F.3d 1292, 1297–98

(11th Cir. 2019); Kentner v. City of Sanibel, 750 F.3d 1274, 1279 (11th Cir. 2014).

We have recognized an exception to this general rule when rights are infringed by

a legislative, rather than an executive, act. Id. at 1279–80. Executive acts

characteristically apply to a limited number of people, often only one person, while

legislative acts apply to a larger portion, if not all, of society. Id. at 1280. There is

a strong presumption that a fine is not unconstitutionally excessive if it is within

the range of fines prescribed by the legislature. See United States v. Bajakajian,

524 U.S. 321, 336 (1998).

      A violation of procedural due process does not become complete unless and

until the state refuses to provide adequate due process. Club Madonna, Inc. v. City

of Miami Beach, 924 F.3d 1370, 1378 (11th Cir. 2019). Generally, due process

requires notice and the opportunity to be heard. See Grayden, 345 F.3d at 1236.

An appeal of a final administrative order to the Florida State Circuit Court satisfies

due process because the circuit court has the power to remedy any procedural




                                            9
              Case: 19-12680     Date Filed: 03/31/2020    Page: 10 of 15



defects and cure due process violations. Club Madonna, 924 F.3d at 1379 (citing

McKinney v. Pate, 20 F.3d 1550, 1564 (11th Cir. 1994)).

      Lindbloom’s specific argument is that Manatee County violated his due

process rights in two separate ways. First, it violated his substantive due process

rights by putting a lien on his property. Second, it violated his procedural due

process rights by providing him with an inadequate remedy. These arguments are

without merit. With respect to Lindbloom’s procedural due process claim, a

procedural due process claim does not accrue unless and until the state refuses

adequate due process. Club Madonna, id. at 1378. Lindbloom could have

appealed the final administrative order to the Florida State Circuit Court which has

the power to remedy any procedural defects and cure procedural due process

violations. Lindbloom failed to pursue that state court remedy, and therefore has

no procedural due process claim.

      With respect to his substantive due process claim—even if we assume

arguendo that he is challenging a legislative act, not an executive act, with respect

to which under some circumstances “the substantive component of the Due Process

Clause . . . protects . . . from arbitrary and irrational governmental action,”

Kentner, 750 F.3d at 1278–80—Lindbloom has not pointed to irrational or

arbitrary governmental action.




                                           10
              Case: 19-12680     Date Filed: 03/31/2020    Page: 11 of 15



      B.     Constitutionality of the Local Government Code Enforcement Boards
             Act

      We review the constitutionality of a challenged statute de novo. Harris v.

Mexican Specialty Foods, Inc., 564 F.3d 1301, 1308 (11th Cir. 2009). A facial

challenge asserts that a law always operates unconstitutionally and an as-applied

challenge asserts that a law is unconstitutional on the facts of the particular case or

to a particular party. Id. Due process is violated where a law forbids or requires an

act in terms so vague that a person of common intelligence must necessarily guess

at its meaning and differ in its application. Id. at 1310. Separation of powers

principles recognize boundaries between the three branches of government and that

one branch must not encroach on the central prerogatives of another. See Miller v.

French, 530 U.S. 327, 341 (2000).

      Florida’s Local Government Code Enforcement Boards Act was created to

promote the health and safety of state citizens by creating administrative boards to

impose administrative fines and other noncriminal penalties to provide an effective

and inexpensive method of enforcing county and municipal codes and ordinances

where a pending or repeated violation persists. Fla. Stat. § 162.02. A special

magistrate has the same status as an enforcement board. Id. § 162.03(2).

Enforcement is initiated by a code inspector who notifies the violator and gives

him a reasonable time to comply, and if the violation continues, the code inspector

notifies the special magistrate and requests a hearing. Id. § 162.06(2). At the
                                          11
             Case: 19-12680     Date Filed: 03/31/2020    Page: 12 of 15



hearing, the special magistrate must take testimony from the code inspector and the

alleged violator, and formal rules of evidence do not apply. Id. § 162.07(3). The

special magistrate must issue findings of fact, conclusions of law, and an order

affording the proper relief. Id. § 162.07(4).

      Upon notification by the code inspector that a previous order has not been

complied with, the special magistrate can assess fines up to $250 per day that the

violation continues. Id. § 162.09(1), (2)(a). A certified copy of the order filed

with the public records constitutes a lien upon the property involved, and the

county attorney may foreclose on the lien unless it involves real property that is a

homestead under the Florida Constitution. Id. § 162.09(3). An appeal of the final

administrative order may be taken within 30 days to the state circuit court, which

must be limited to appellate review of the record created before the special

magistrate. Id. § 162.11.

      Manatee County adopted this code enforcement system as it pertains to

property maintenance and structural standards through local ordinance. Manatee

County Ordinance 15-10. The ordinance provides that all property in the county

must be maintained in a sanitary condition and the “storage of trash, rubbish, and

garbage is prohibited on any property.” Id. § 2-9-105(c). Further, the ordinance

provides that all structures must be structurally sound and all roofs must be sound

and not have defects that admit rain. Id. § 2-9-106(b)(3). We have recognized the


                                          12
             Case: 19-12680     Date Filed: 03/31/2020    Page: 13 of 15



authority under Florida law for special magistrates to adjudicate code violations

pursuant to Fla Stat. §§ 162.01–.13. See Club Madonna, 924 F.3d at 1379.

      Here, Lindbloom argues that (1) the Act is a bypass of due process and gives

unlimited power to the county with no appeal; (2) the code-enforcement scheme

transforms an administrative order into a court judgment in violation of separation

of powers principles; (3) that the County Ordinance targets old, poor citizens; and

(4) that the definition of “trash and debris” is vague. We note at the outset that

Lindbloom has inadequately developed his third argument, see Sapuppo, 739 F.3d

at 680–81, and that he has waived his fourth argument by not raising it before the

district court, see Access Now, 385 F.3d at 1331.

      As to Lindbloom’s first two arguments, we conclude that they are without

merit. As a practical matter, the Act does allow for an appeal—that Lindbloom felt

that it was an inadequate avenue of appeal and opted against exercising does not

transform an otherwise-available appeal into an unavailable one.

      With respect to his separation-of-powers argument, we find persuasive a

decision by Florida’s Fifth District Court of Appeal that rejected an identical

argument. The Fifth DCA reasoned that (1) the power given to the special

magistrate did not cross the line between “quasi-judicial” and “judicial”; (2) the

special magistrate cannot impose criminal penalties; (3) presentment of a defense

is permitted before enforcement of any lien; and (4) the statutory scheme provides


                                          13
             Case: 19-12680     Date Filed: 03/31/2020    Page: 14 of 15



for fundamental due process requirements, including notice and a hearing, creation

of a record, and an appeal. Michael D. Jones, P.A. v. Seminole Cty., 670 So. 2d 95,

96 (Fla. 5th DCA 1996). While obviously not binding, we agree with the Jones

court that the Act does not violate separation of powers principles.

      And in any event, Lindbloom has not persuasively demonstrated how the

boundaries of the branches of government have been encroached by the Act. See

Miller, 530 U.S. at 341. His freewheeling argument that the Act “bestows upon

the county” the power to “detain, arrest, and incarcerate citizens[] for code

violations,” and therefore violates separation of powers principles finds no support

in the law. It is true that the Act allows code enforcement boards to “[i]ssue orders

having the force of law to command whatever steps are necessary to bring a

violation into code compliance,” Fla. Stat. § 162.08(5), and that its enforcement

methods include “the issuance of a citation, a summons, or a notice to appear in

county court or arrest for violation of municipal ordinances,” id. § 162.22, these

powers are narrow, see Op. Att’y Gen. Fla. 2009-37, and the punishments are

minimal. Accordingly, we affirm the district court’s order in this regard.

                                III. CONCLUSION

      For the foregoing reasons, we conclude that the district court properly

dismissed Lindbloom’s complaint with prejudice for failure to state a claim. The

arguments he raises on appeal are without merit. The district court’s order is


                                          14
    Case: 19-12680   Date Filed: 03/31/2020   Page: 15 of 15



AFFIRMED.




                              15